Citation Nr: 0000130	
Decision Date: 01/04/00    Archive Date: 12/28/01

DOCKET NO.  97-22 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUE

Entitlement to a total rating based on individual 
unemployability.



REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board



ATTORNEY FOR THE BOARD

K. Gallagher, Counsel




INTRODUCTION

The veteran served on active duty from August 1975 to August 
1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which granted service connection for 
chronic low back strain and assigned a 10 percent rating for 
that disorder.  The veteran appealed the initial assignment 
of a 10 percent rating, contending that his back disability 
was more severe than that contemplated by the 10 percent 
rating.

The Board remanded the claim for further development of the 
medical evidence and on remand the RO granted a 20 percent 
rating.

In April 1999, the Board recharacterized the issues on appeal 
in accordance with the Court's decision in Fenderson v. West, 
12 Vet. App. 119 (1999), and granted a "staged" rating in 
the appeal.  In that decision, the Board also noted that the 
veteran had claimed in his notice of disagreement, VA Form 9, 
and other documents that he was unable to work because of his 
service-connected back disorder, and that his statements 
reasonably raised a claim for a total rating based on 
individual unemployability.  However, this claim had not been 
adjudicated by the RO.  Because it was "raised in connection 
with" the appealed initial rating claim, the Board noted 
that it was required by a VA General Counsel opinion to 
remand, not refer, the total rating claim to the RO for 
adjudication.  VAOPGCPREC 06-96 (Aug. 16, 1996).  Therefore, 
in April 1999, the Board remanded the claim for a total 
rating based on individual unemployability to the RO for 
adjudication.

The RO denied the claim and the case is now back before the 
Board on appeal.



FINDINGS OF FACT

1.  In response to a reasonably raised claim for a total 
rating based on individual unemployability, the RO wrote to 
the veteran in July 1999 at his current address, sending him 
VA's formal application forms for a claim for a total rating 
based on individual unemployability and seeking his 
assistance in obtaining medical records pertinent to the 
claim, including private medical records.

2.  The veteran did not reply to the RO's July 1999 letter.


CONCLUSION OF LAW

A reasonably raised or informal claim for a total rating 
based on individual unemployability must be denied in this 
case because the veteran did not return the formal 
application form for that claim.  38 C.F.R. §§ 3.151(a), 
3.155, 4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted in the Introduction to this decision, the Board 
remanded a reasonably raised claim for a total rating based 
on individual unemployability in April 1999 because it had 
been "raised in connection with" an appealed initial rating 
claim of which the Board had jurisdiction, and, in such 
cases, the Board is required by a VA General Counsel opinion 
to remand, not refer, the total rating claim to the RO for 
adjudication.  VAOPGCPREC 06-96, para. 13 (Aug. 16, 1996); 
citing Godfrey v. Brown, 7 Vet. App. 398, 409 (1995).  The RO 
had not adjudicated a claim for a total rating based on 
individual unemployability.

On remand, the RO sent the veteran formal application forms 
for this claim, namely, VA Form 21-8940, Veterans Application 
for Increased Compensation Based on Unemployability and VA 
Form 21-4192, Request for Employment Information in 
Connection with Claim for Disability Benefits, to his current 
address and gave him a reasonable amount of time to return 
the forms.  In May 1999, the RO sent these forms to an 
address of record in Nettleton, Mississippi.  Although the 
letter was not returned as undelivered or undeliverable, when 
the veteran did not respond, the RO checked to see if there 
was another address in the record for him.  The veteran is 
receiving compensation payments from VA, and, on VA Form 
21-8947, Compensation and Pension Award, an address in 
Tupelo, Mississippi, was listed for the veteran, and the RO 
sent the application forms again to the Tupelo address in 
July 1999.

The RO also sought the veteran's assistance in obtaining 
medical records pertinent to the claim by requesting the 
names and addresses of private doctors and sending the 
veteran the appropriate authorization forms to be completed 
so that the RO could obtain private medical records.  
Pursuant to the Board's April 1999 remand instructions, the 
RO specifically sought the veteran's assistance in obtaining 
the records of a Dr. George Farrell whom the veteran told a 
VA examiner he was seeing for treatment as recorded in an 
October 1996 VA outpatient record.

The veteran did not respond to the RO's letters, and the RO 
returned the case to the Board for review on appeal.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual  under the laws administered by the Secretary.  
38 U.S.C.A. § 5101(a) (West 1991); 38 C.F.R. § 3.151(a) 
(1999).  Upon request made in person or in writing by any 
person claiming or applying for benefits under the laws 
administered by the Secretary, the Secretary shall furnish 
such person, free of all expense, all such printed 
instructions and forms as may be necessary in establishing 
such claim.  38 U.S.C.A. § 5102 (West 1991); see also 
38 C.F.R. § 3.155(a) (1999).

A claim for a total rating based on individual 
unemployability, while "in essence a claim for an increased 
rating" (Norris v. West, 12 Vet. App. 413, 420 (1999)), is a 
special type of increased rating claim because it is not a 
schedular rating -- which ratings are intended to compensate, 
as far as can practicably be determined, the average 
impairment of earning capacity resulting from such disorder 
in civilian occupations -- but rather is an extraschedular 
rating, the focus of which is not the degree of impairment in 
the average case but degree of impairment in the particular 
case presently before adjudicators.  See 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.1, 4.16 (1999).  It is a claim in 
which not only the veteran's level of physical or mental 
disability is taken into consideration but also his level of 
education and his work or employment history.  VA Forms 21-
8940, Veterans Application for Increased Compensation Based 
on Unemployability and 21-4192, Request for Employment 
Information in Connection with Claim for Disability Benefits, 
are the means by which VA gathers some of the needed 
information pertaining to a claim for a total rating based on 
individual unemployability including information concerning 
the veteran's education and work history.  If the veteran 
does not provide this information, benefits to which he 
otherwise may be entitled will not be paid.  38 C.F.R. 
§ 3.151(a) (1999).

A reasonably raised or informal claim for a total rating 
based on individual unemployability must be denied in this 
case because the veteran did not return the formal 
application form for that claim, and he did not provide 
information and authorization to enable the RO to assist him 
in developing facts pertinent to the claim.  38 C.F.R. 
§§ 3.151(a), 3.155, 4.16 (1999); see Wood v. Derwinski, 1 
Vet. App. 406, 407 (1991) ("The duty to assist is not always 
a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.").





	(CONTINUED ON NEXT PAGE)



ORDER

A total rating based on individual unemployability is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

